Order entered February 24, 2020




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-20-00015-CV

                   IN RE BABY DOLLS TOPLESS SALOONS, INC.
                AND BURCH MANAGEMENT COMPANY, INC., Relators

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-00644

                                          ORDER
                      Before Justices Schenck, Partida-Kipness, and Nowell

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.




                                                  /Robbie Partida-Kipness/
                                                   /
                                                  ROBBIE   PARTIDA-KIPNESS
                                                   s
                                                  JUSTICE



Schenck, J., dissenting.